DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on August 3, 2021 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities: claim 10 recites the acronym LED. It is requested the acronym to be expanded/spelled as “Light-Emitting Diode”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the operation of the camera" and “the exchange of data” in respective lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the current state" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (US 2006/0262447).

Regarding claim 1 Hoshino discloses a state evaluator for evaluating an internal state of a media library, the state evaluator comprising: 
a housing having a form factor of a media cartridge (monitoring apparatus 37 having a cartridge casing 45 which has the shape of a magnetic tape cartridge – [0043, 0045], monitoring apparatus 37 in Figures 3 and 9); and 
a camera that is coupled to the housing, the camera being configured with a field of view that is external to the housing, the camera generating data representative of the field of view (CCD camera(s) 41, 41a, 41b in Figures 3 and 9).

Regarding claim 3 Hoshino discloses the state evaluator of claim 1, further comprising a power source disposed in the housing, the power source configured to provide power to at least the camera (battery 59 in Figure 3; battery 59 supplies electric power to CCD camera – [0052]).

Regarding claim 4 Hoshino discloses the state evaluator of claim 1, further comprising a controller disposed in the housing, the controller configured to control at least the operation of the camera and the exchange of data between the state evaluator and an external device (Controller 57 in Figures 3 and 9 which controls CCD camera and the image information signal – [0050]; controller 57 operates to transfer the image information signal to a backup server – [0064]).

Regarding claim 5 Hoshino discloses the state evaluator of claim 1, wherein the data represents an internal state of the media library (confirming whether cartridge(s) are present or not in their corresponding positions inside a media storage cabinet – [0065-0068]).

Regarding claim 6 Hoshino discloses the state evaluator of claim 5, wherein the internal state of the media library is based in part on the current state of one of a media drive system, a media retriever, and a storage location (confirming whether cartridge(s) are present or not in their corresponding positions inside a media storage cabinet – [0065-0068]).

Regarding claim 7 Hoshino discloses the state evaluator of claim 1 wherein the housing includes a recess disposed on at least one of a side, a top, and a bottom of the housing, the camera being positioned at least partially within the recess (Figures 3 and 9 show camera(s) 41 being disposed at least partially within a recess disposed in the housing).

Regarding claim 12 Hoshino discloses the state evaluator of claim 1, further comprising a second camera disposed in a recess on the housing, the second camera configured with a second field of view (Figure 9 shows CCD cameras 41a and 41b disposed in corresponding recesses on the housing, each of the CCD cameras having corresponding fields of view).

Regarding claim 13 Hoshino discloses the state evaluator of claim 1, the state evaluator further configured to communicate with an external device (controller 57 operates to transfer the image information signal to a backup server – [0064]; note controller 57 is part of the monitoring apparatus 37).

Regarding claim 14 Hoshino discloses the state evaluator of claim 13, wherein the state evaluator communicates wirelessly with the external device 

Regarding claim 15 Hoshino discloses the state evaluator of claim 1, further comprising at least one indicator disposed on the housing and configured to indicate an internal condition of the state evaluator (monitoring apparatus 37 generates and transmits a notification signal when the battery is at a reduced capacity – [0079-0080]).

Regarding claim 16 Hoshino discloses a state evaluator for use in a media library, the state evaluator comprising: 
a housing in the form of a media library cartridge (monitoring apparatus 37 having a cartridge casing 45 which has the shape of a magnetic tape cartridge – [0043, 0045], monitoring apparatus 37 in Figures 3 and 9); 
a first camera that is coupled to the housing (CCD camera 41a in Figure 9); and 
a second camera that is spaced apart from the first camera, the second camera being coupled to the housing (Figure 9 shows CCD camera 41b disposed at an opposite side from camera 41a).

Regarding claim 17 Hoshino discloses the state evaluator of claim 16, wherein the first camera has a first field of view and the second camera has a second field of view that is different from the first field of view (Figure 9 shows CCD cameras 41a and 41b each having its corresponding and different fields of view).

Regarding claim 18 Hoshino discloses the state evaluator of claim 16, wherein the state evaluator is configured to communicate with an external device (controller 57 operates to transfer the image information signal to a backup server – [0064]; note controller 57 is part of the monitoring apparatus 37).

Claim 19 corresponds to the method performed by the state evaluator of claim 1. Therefore, claim 19 is being rejected on the same basis as claim 1.

Regarding claim 20 Hoshino discloses the method of claim 19, further comprising the step of communicating the data to an external device (controller 57 operates to transfer the image information signal to a backup server – [0064]; note controller 57 is part of the monitoring apparatus 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 2006/0262447) in view of Kido (US 2018/0330489).

Regarding claim 2 Hoshino discloses the state evaluator of claim 1. However, fails to explicitly disclose wherein the camera is configured to generate data representing at least one of infrared wavelengths and ultraviolet wavelengths in the field of view.
In his disclosure Kido teaches the camera is configured to generate data representing at least one of infrared wavelengths and ultraviolet wavelengths in the field of view (Figure 5 shows a camera 4 and illumination device 3 which can be housed together – [0043]; the illumination device can emit illumination at ultraviolet wavelength – [0077]; camera 4 performs multi-spectral imaging based on the illumination emitted by the illumination device 3 – [0027, 0043]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the camera generating data in the infrared or ultraviolet wavelengths in the field of view because by obtaining images at different wavelengths the accuracy of the analysis of said images is improved.

Regarding claim 8 Hoshino discloses the state evaluator of claim 1. However, fails to explicitly disclose further comprising a light assembly, the light assembly configured to illuminate the field of view.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the camera generating data in the infrared or ultraviolet wavelengths in the field of view because by obtaining images at different wavelengths the accuracy of the analysis of said images is improved.

Regarding claim 9 Hoshino discloses the state evaluator of claim 8. However, fails to explicitly disclose wherein the light assembly is configured to vary the wavelength of light emitted by the light assembly.
In his disclosure Kido teaches the light assembly is configured to vary the wavelength of light emitted by the light assembly (Figure 5 shows illumination device 3 – [0043]; the illumination device can emit illumination at ultraviolet wavelength – [0077]). 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the camera generating data in the infrared or ultraviolet wavelengths in the field of view because by obtaining images at different wavelengths the accuracy of the analysis of said images is improved.

Regarding claim 10 Hoshino discloses the state evaluator of claim 8. However, fails to explicitly disclose wherein the light assembly comprises at least one LED.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the camera generating data in the infrared or ultraviolet wavelengths in the field of view because by obtaining images at different wavelengths the accuracy of the analysis of said images is improved.

Regarding claim 11 Hoshino discloses the state evaluator of claim 8. However, fails to explicitly disclose wherein the light assembly is configured to simultaneously emit at least two different wavelengths of light.
In his disclosure Kido teaches the light assembly is configured to simultaneously emit at least two different wavelengths of light (Figure 5 shows illumination device 3 which irradiates illumination beams of a plurality of wavelengths simultaneously – [0043]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the camera generating data in the infrared or ultraviolet wavelengths in the field of view because by obtaining images at different wavelengths the accuracy of the analysis of said images is improved.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP3380694B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482